Citation Nr: 0030644	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
laminectomy of lumbosacral spine, left, with removal of 
extruded disc, L4-5, L5-S1, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 for treatment and convalescence of his service-
connected lumbosacral spine disorder for the period from 
April 18, 1998 to September 20, 1998. 

3.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 for treatment and convalescence of his service-
connected lumbosacral spine disorder for the period from June 
15, 1999 to July 28, 1999. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an increased evaluation in excess of 20 
percent for post operative laminectomy of lumbosacral spine, 
left, with removal of extruded disc, L4-5, L5-S1 and 
temporary total evaluations under 38 C.F.R. § 4.30 for the 
periods from April 18, 1998 to September 20, 1998 and June 
15, 1999 to July 28, 1999. 

The veteran, his spouse, and his representative appeared 
before a Member of the Board at a hearing at the RO in July 
2000.  At this time, the veteran submitted additional 
evidence and waived RO consideration.

The Board observes that the RO also denied service connection 
for status post anterior cervical diskectomy and fusion of 
C4-5 in the January 1998 rating decision.  The veteran's 
March 1998 notice of disagreement included this issue and the 
RO issued a Statement of the case addressing this issue in 
March 1998; however, the veteran's October 1998 substantive 
appeal specifically only addresses the lumbosacral spine 
issue.  Thus, a substantive appeal addressing the cervical 
spine issue is not of record.  The United States Court of 
Appeals for Veterans Claims (Court) has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Thus, the Board does not have jurisdiction of the 
issue of entitlement to service connection for status post 
anterior cervical diskectomy and fusion of C4-5.


REMAND

The Board notes that evidence of record indicates that the 
veteran was involved in an automobile accident in April 1998 
and received emergency room/hospital treatment as a result of 
such.  However, copies of the veteran's emergency 
room/hospital treatment in April 1998 are not of record.

Additionally, at his July 2000 hearing, the veteran testified 
that he had not had a VA examination since 1992.  The VA's 
duty to assist a claimant includes obtaining medical 
treatment records if the claimant furnishes information 
sufficient to locate the records and obtaining an examination 
and opinion in order to determine the nature and extent of 
the veteran's disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).

Accordingly this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and request the name of the hospital in 
which he was treated in April 1998 
following his automobile accident.  
After obtaining the appropriate 
authorization, the RO should contact the 
hospital and request copies of the 
veteran's treatment in April 1998.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  The veteran should be scheduled for 
a VA orthopedic examination.  After 
examining the veteran and reviewing the 
veteran's claims folder to include the 
veteran's private medical reports and 
opinions, the examiner should: determine 
the status of the veteran's lumbosacral 
spine disability prior to April 1998 
automobile accident; whether it is as 
likely as not that the June 1999 back 
surgery for lumbar stenosis was the 
result of the veteran's service-
connected back disability and what 
effect, if any, the April 1998 
automobile accident had on the veteran's 
service-connected back disability; and 
the current status of the veteran's 
service-connected back disability.  All 
special studies and tests including 
range of motion evaluation should be 
performed.  The VA examiner should state 
the basis for his opinions.

3.  Pursuant to 38 C.F.R. § 3.655 
(2000), when the claimant without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has 
a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  This 
remand serves as notification of the 
regulation.  If the veteran fails to 
report for an examination, the Medical 
Center should provide a copy of the 
notice letter sent, or certify the 
address to which the notice was sent and 
verify that the notice was not returned 
as undeliverable.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  To 
the extent the benefits sought are not granted, the case 
should be returned to the Board in accordance with applicable 
procedures.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


